Appeal from a judgment of the Supreme Court, entered in Albany county clerk’s office on April 22, 1941, upon the verdict of a jury in favor of the plaintiff and against the defendant for $10,129.25, and from an order entered on April 30, 1941, denying defendant’s motion to set aside the verdict and for a new trial. The action arose out of a collision between a milk delivery truck, operated by plaintiff, and a bus of the defendant, The bus was proceeding southerly on the *921Albany-Selkirk State highway. The milk truck entered this highway from a driveway on the west side thereof and turned toward the north and, according to the plaintiff, had completed its turn and was proceeding in a northerly direction when struck by the bus. The great weight of evidence shows that the accident happened on the easterly side of the highway. There were sharply contested issues of fact which were decided by the jury in plaintiff’s favor and we see no reason for disturbing the verdict., Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.